Citation Nr: 0100959	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from November 16, 1962 to 
December 11, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 and a February 2000 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  Under 38 C.F.R. § 19.31 
(2000), a supplemental statement of the case must be 
furnished to an appellant when additional pertinent evidence 
is received after a statement of the case or supplemental 
statement of the case has been issued.  See also 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 20.1304(c) (2000).

In addition, the Board notes that, once an RO decision 
becomes final under 38 U.S.C.A. § 7105(c) (West 1991), "the 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board must address the issue of 
whether to reopen the service connection claim for a 
psychiatric disability on appeal based on new and material 
evidence.

The claims file reveals that the RO notified the veteran of 
its initial decision denying entitlement to service 
connection for a nervous (now termed psychiatric) disorder in 
November 1968.  That decision was not appealed, and it became 
final.  See 38 U.S.C.A. § 7105 (West 1991).

Subsequently, on several occasions, the veteran 
unsuccessfully attempted to reopen his claim.  Most recently, 
in August 1984, the Board denied the veteran's claim to 
reopen.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(the evidence must merely "contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision").  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  38 C.F.R. § 3.156(c) (2000).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108 (West 1991).  

In this case, the veteran submitted private medical records 
from Cottage Hospital in October 1999.  Several of the 
records show that the veteran was diagnosed with anxiety 
disorder.  Although these Cottage Hospital records are new, 
the Board notes that the RO did not issue a supplemental 
statement of the case with respect to these records.  It also 
appears that not all records of treatment at this facility 
were submitted.

The failure of the RO to issue a supplemental statement of 
the case in accordance with the provisions of 38 C.F.R. § 
19.31 is a procedural defect requiring correction by the RO.  
38 C.F.R. § 19.9 (2000).

Moreover, with respect to the veteran's claim for service 
connection for headaches, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
RO denied the service connection claim for headaches as not 
well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Therefore, in order to afford the veteran due process, this 
case is REMANDED to the RO for the following action:



1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his claimed 
psychiatric and headache disorders from 
October 1999 to the present.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained, to 
include the complete records of treatment 
at Cottage Hospital in May 1997.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should schedule the veteran 
for VA neurologic examination.  The 
examiner should first be asked to review 
the claims folder and offer an opinion as 
to the etiology of any headache disorder.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination reports should be typed.  

The VA claims folder must be made 
available to the examining physician so 
that the pertinent clinical record may be 
studied in detail.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 


of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Review the veteran's claim 
to reopen should include consideration of 
38 C.F.R. § 3.156 to determine if new and 
material evidence has been submitted to 
reopen the claim of service connection 
for a psychiatric disorder.  If the claim 
is reopened, the RO should consider the 
claim on the merits.  Any necessary 
additional development, including the 
scheduling of a VA psychiatric 
examination with medical opinion, should 
be undertaken.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

